                                                                         PiL 0'n
                                                                   U.S.DiSTRicf'cOiiff!!
                                                                     SAVANNAH 01V
                   IN THE UNITED STATES DISTRICT COURT                       "uuiy.
                  FOR THE SOUTHERN DISTRICT OF GEORGI^g^fl                -3 RM |2: \J
                              SAVANNAH DIVISION

                                                              CLERK
FRANK D. MONSEGUE, SR.,
                                                                     SOTuiSHr-OFGA.

            Petitioner-Appellant,

vs.                                                Case No. CV416-021
                                                               CR414-019
UNITED STATES OF AMERICA,

            Respondent-Appellee.



                                   ORDER


      The appeal in the above-styled action having been dismissed by

the United States Court of Appeals for the Eleventh Circuit,

      IT   IS   HEREBY   ORDERED   that   the   order   of   the   United     States


Court of Appeals for the Eleventh Circuit is made the order of this

Court.


      SO ORDERED, this                    day of January 2020.




                                     WILLIAM T. MOORE,^JR., JUDGE
                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF GEORGIA
